IN THE SUPREME COURT OF MISSISSIPPI
                      NO. 98-CA-00508-SCT
IN RE: THE ESTATE OF ELOISE W. DABNEY, DECEASED: DAVID H.
DABNEY, ELOISE DABNEY LAUTIER AND MARY DABNEY NICHOLLS
v.
FREDDIE D. HATAWAY, CHERYL LINEBERGER, JANIE HATAWAY,
RACHAEL HATAWAY AND FRED DABNEY
DATE OF JUDGMENT:           02/12/1998
TRIAL JUDGE:                HON. H. GERALD HOSEMANN
COURT FROM WHICH APPEALED: WARREN COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANTS: KENNETH B. RECTOR
ATTORNEYS FOR APPELLEES:    JAMES D. BELL
                            EDUARDO ALBERTO FLECHAS
NATURE OF THE CASE:         CIVIL - WILLS, TRUSTS AND ESTATES
DISPOSITION:                AFFIRMED - 08/12/1999
MOTION FOR REHEARING FILED:
MANDATE ISSUED: 09/02/1999




    BEFORE PITTMAN, P.J., McRAE AND SMITH, JJ.

    SMITH, JUSTICE, FOR THE COURT:


                          STATEMENT OF THE CASE
¶1. This case involves the contest of the will of Eloise Dabney. The Contestants
include Freddie D. Hataway, daughter of Eloise Dabney, along with her children,
Cheryl Lineberger, Janie Hataway, Rachel Hataway, and Fred Dabney. The Proponents
of the will are David H. Dabney, Eloise Dabney Lautier and Mary Dabney Nicholls,
which are the other children of Eloise Dabney. The Proponents of the will appeal the
12-0 jury verdict in favor of the Contestants from the Warren County Chancery Court.
                               Statement of the Facts
¶2. On April, 17, 1954, F.Y. Dabney purchased a large block of mineral interests in
Mississippi, Louisiana, Alabama, and Florida from a George Gilbert and formed a
partnership known as the Dabney Company. The original partners were F.Y. Dabney,
his wife Eloise Dabney, and his four children Mary Dabney Nicholls, David Dabney,
Eloise Dabney Lautier (the "Proponents")and Freddie Dabney Hataway (the
"Contestant"). F.Y. Dabney transferred to B.C. Owens 5% of the net cash profits of
the Dabney Company. F.Y. Dabney died in 1956 leaving his wife and four children as
the surviving partners in the company.
¶3. In 1956, Leo Boolos, a Certified Public Accountant in Vicksburg, began assisting
Mrs. Dabney with financial and tax matters. Over the years, Boolos became an advisor
and confidant to Mrs. Dabney. Oil company checks were mailed to Boolos, who
deposited and accounted for the funds. Oil companies even contacted him to arrange
leases. When Mrs. Dabney would receive inquiries about the company, she would
generally refer those inquiries to Boolos.
¶4. In 1960, Boolos obtained two assignments of portions of B.C. Owens's net cash
profit participating interest. The effect of these assignments was that Owens would
receive 4.5% of the net cash profits derived from royalties, bonuses and similar
income, and Boolos would receive .5% of the net cash profits. However, in the event
of a sale, Boolos would receive 2.75% of the net cash profits to only 2.25% for
Owens.
¶5. In May of 1974 a new partnership agreement was prepared. Mrs. Dabney and the
four children remained partners, but she also had a special power of attorney to sell or
lease Dabney Company properties with David Dabney and Leo Boolos as successors.
Through the years, the Contestant had numerous run-ins and disputes with Boolos
over financial decisions, powers of attorney. The first such dispute arose in 1981 when
a sale of assets took place. When Contestant asked Boolos to produce information
regarding his sources of information, Boolos responded that he was not at liberty to
produce this information.
¶6. In another request for information, the Contestant asked Boolos for a list of the
original Dabney Company properties. Boolos responded that the Contestant had
requested more than any partner should ask for and that these documents were not
readily available. Many other requests were made to Boolos for certain information;
however, the information was never obtained by the Contestant.
¶7. In 1995, David signed numerous medical records for Mrs. Dabney as "Eloise W.
Dabney by David Dabney as her guardian or conservator." Less than a year before
Mrs. Dabney's death, David signed a medical record for his mother because she was
"unable to sign due to dementia." On September 20, 1995, Dr. Daniel Edney gave Mrs.
Dabney a diagnosis of "progressive senile dementia." All of Mrs. Dabney's nurses
testified that Mrs. Dabney was confused and agitated.
¶8. Mrs. Dabney was completely bedridden the last years of her life and died on
August 22, 1996, at the age of 90 years. Ten days before her death, Mrs. Dabney
executed a new will prepared for her by Boolos. This new 1996 will omitted the
Contestant as a beneficiary.
¶9. The Proponents filed the 1996 will for probate in the Warren County Chancery
Court, and the Contestant challenged the will. The trial court granted partial summary
judgment to the Proponents on the issue of mental capacity. The remaining issues were
tried to a jury in January 1998, and the jury returned a 12-0 verdict for the Contestant.
A motion for judgment notwithstanding the verdict and for new trial was made by the
Proponents and was denied.
¶10. Aggrieved by the trial court's judgment, the Proponents appeal and assign three
errors, as follows:
    I. DID THE TRIAL JUDGE ERR BY FAILING TO GRANT A
    DIRECTED VERDICT OR A PEREMPTORY INSTRUCTION TO THE
    APPELLANTS (a) ON THE ISSUE OF THE EXISTENCE OF A
    CONFIDENTIAL RELATIONSHIP BETWEEN THE TESTATRIX AND
    DAVID DABNEY AND/OR LEO BOOLOS OR (b) ON THE ISSUE OF
    WHETHER OR NOT THE WILL WAS PROCURED BY UNDUE
    INFLUENCE?
    II. WAS THE 1996 LAST WILL AND TESTAMENT OF ELOISE DABNEY A PRODUCT
    OF FRAUD OR MISREPRESENTATION?

    III. DID THE TRIAL JUDGE ERR BY FAILING TO GRANT PROPONENTS' MOTION
    FOR JUDGMENT NOTWITHSTANDING THE VERDICT OR FOR NEW TRIAL?


                             STANDARD OF REVIEW
¶11. "In reviewing a jury verdict, this Court resolves all conflicts of evidence in the
appellee's favor and determines all reasonable inferences from testimony given towards
the appellee's position. Reversal occurs only where the facts presented are so
overwhelming in the appellant's position that reasonable jurors could not have found
for the appellee." Thompson Mach. Commerce Corp. v. Wallace, 687 So. 2d 149,
151-52 (Miss. 1997) (citations omitted). When an appellant challenges the sufficiency
of evidence to support a jury's verdict, the appellate court's scope of review is limited.
Parker v. Thornton, 596 So. 2d 854, 857 (Miss. 1992). All evidence must be reviewed
in the light most favorable to the appellee. Id. An appellate court may only reverse a
jury verdict when the facts considered in that light point so overwhelmingly to the
appellant's position that reasonable men could not have arrived at a contrary verdict.
Wilmoth v. Peaster Tractor Co. of Lexington, Inc., 544 So.2d 1384,1386 (Miss.
1989). In the event that evidence is conflicting, a jury is the sole judge of the credibility
of witnesses and the weight of their testimony. Wilmoth, 544 So. 2d at 1386 (citing
Dixon v. State, 519 So. 2d 1226 (Miss. 1988)).

                                  LEGAL ANALYSIS
     I. DID THE TRIAL JUDGE ERR BY FAILING TO GRANT A
     DIRECTED VERDICT OR A PEREMPTORY INSTRUCTION TO THE
     APPELLANTS (a) ON THE ISSUE OF THE EXISTENCE OF A
     CONFIDENTIAL RELATIONSHIP BETWEEN THE TESTATRIX AND
     DAVID DABNEY AND/OR LEO BOOLOS OR (b) ON THE ISSUE OF
     WHETHER OR NOT THE WILL WAS PROCURED BY UNDUE
     INFLUENCE OR MISREPRESENTATION?
¶12. A confidential relationship exists when a dominant over-mastering influence
controls over a dependent person or trust, justifiably reposed. Murray v. Laird, 446
So. 2d 575, 578 (Miss. 1984). It is well established that the contestant has the burden
of establishing the existence of a confidential relationship. Norris v. Norris, 498 So. 2d
809, 813 (Miss. 1986). Factors to be considered in determining if and when a
confidential relationship exists, include: (1) whether one person has to be taken care of
by others, (2) whether one person maintains a close relationship with another, (3)
whether one person is provided transportation and has their medical care provided for
by another, (4) whether one person maintains joint accounts with another, (5) whether
one is physically or mentally weak, (6) whether one is of advanced age or poor health,
and (7) whether there exists a power of attorney between the one and another. See In
re Estate of Grantham, 609 So. 2d 1220, 1224 (Miss. 1992); Costello v. Hall, 506
So. 2d 293 (Miss. 1987); Hendricks v. James, 421 So. 2d 1031 (Miss. 1982).
¶13. One of the first factors in determining a confidential relationship is whether one
person has to be taken care of by others. David Dabney and Leo Boolos did take care
of the testatrix, on both personal and business levels. Also, the testatrix had to be
taken care of by other individuals due to being bedridden. Mrs. Dabney had many
nurses over the years. The last two years of her life, Mrs. Dabney was visited twice
daily by nurses' aides. Also, according to David's testimony, he would often run
errands for his mother, and before she became bedridden, he would drive her places.
David also testified that, to the best of his knowledge, on two occasions he signed
checks on his mother's account. He would deposit money for and on behalf of his
mother and also pay bills for her. There was also testimony by Angela Jordan, one of
Mrs. Dabney's nurses, that David signed several documents for his mother while she
was in the hospital because she was unable to sign for herself. With regard to Leo
Boolos, testimony showed that Boolos tended to the Dabney business finances.
According to information showed at trial, Mrs. Dabney did have to be taken care of
both physically by her nurses, and she also had help with her business affairs.
¶14. Another factor in determining a confidential relationship is whether the testatrix is
physically or mentally weak. According to the records, the testatrix was diagnosed
with progressive senile dementia and cerebral atrophy, and there was testimony relating
to the fact that she was forgetful, depressed, agitated, and easily confused. Three
months before she died, she complained of losing her mind. With regard to being
physically weak, the testatrix was confined to a bed for the last two years of her life.
Testimony from her daughter Mary indicated that three days before her death, Mrs.
Dabney was not able to write a check.
¶15. Next, and a third factor to consider, the testatrix was of advanced age and poor
health. When the testatrix died on August 22, 1996, she was 90 years old. As indicated
by various medical records entered into evidence, the testatrix was also in poor health
and bedridden for the last two years of her life.
¶16. Another factor in determining a confidential relationship is whether a power of
attorney was executed. A power of attorney was executed on July 21, 1994,
empowering David Dabney to act as her agent and attorney-in-fact. The Proponents
argue that a power of attorney is not enough to establish a confidential relationship.
That is correct. A power of attorney does not, standing alone, evidence a confidential
relationship. Costello v. Hall, 506 So. 2d at 297. However, more evidence of a close
relationship can in fact create a presumption of a confidential relationship. Id. As
mentioned above, there are other factors that have been testified to in regards to a
confidential relationship. For example, David wrote checks for Mrs. Dabney, he
deposited money into her account, he provided transportation for her, he ran errands
for her, she was in a mentally and physically weak state and approximately 90 years
old. Boolos handled her business affairs. Mary, one of Mrs. Dabney's daughters,
testified that Boolos also took care of business finances. These factors, along with the
existence of a power of attorney, help in determining that a confidential relationship did
exist.
¶17. The Proponents argue that, although Mrs. Dabney was bedridden, "she was fully
mentally competent up until the date of her death. However, to the contrary, the record
indicates that Mrs. Dabney was diagnosed with progressive senile dementia, and there
was testimony relating to the fact that she was forgetful, depressed, agitated, and easily
confused. Also, David Dabney signed a hospital record for his mother as her legal
guardian because the patient was "unable to sign due to dementia." Mrs. Dabney's
records from January 31, 1995, show a possible stroke and state, "There is evidence
of cerebral atrophy . . . ." On July 31, 1994, at 1:30 a.m. Mrs. Dabney was screaming,
"I'm having a baby, please give me something for pain." On September 20, 1995, a
little less that one year before her death, Mrs. Dabney was diagnosed with "progressive
senile dementia." Three months before she died, she complained to one of her nurses
that she was losing her mind. According to the record, Mrs. Dabney was not "fully
mentally competent."
¶18. Based on the above evidence and having considered established factors in
regards to a confidential relationship, we are of the opinion that a confidential
relationship did exist between David, Boolos and Eloise Dabney, and the trial court
was correct in so finding.
¶19. Now, with regard to the second part of issue one, we must decide whether there
was adequate proof of undue influence. Given the finding that a confidential
relationship does exist between the beneficiary and the testatrix and that the beneficiary
has been actively concerned in some way with the preparation or execution of the will,
the law raises a presumption that the beneficiary exercised undue influence over the
testatrix, and casts upon the beneficiary the burden of disproving undue influence by
clear and convincing evidence. Croft v. Alder, 237 Miss. 713, 115 So. 2d 683, 686
(1959). See Also, In Re Estate of Smith, 722 So. 2d 606 (Miss. 1998). In the event
that the proponents of the will do not meet this burden, the will must be held invalid.
Harris v. Sellers, 446 So. 2d 1012, 1015 (Miss. 1984). To overcome the presumption
of undue influence, the proponents must show (a) good faith on the part of the
beneficiary, (b) the testatrix's full knowledge and deliberation of the consequences of
her actions, and (c) the testatrix received the advice of a competent person
disconnected from the beneficiary and devoted wholly to him. Murray, 446 So. 2d at
578.
¶20. There must first be good faith on the part of the beneficiary. Boolos did not act in
good faith in regards to drafting a new will for Mrs. Dabney. He admitted that he made
several changes to the will that were unauthorized by the Testatrix. He added
provisions to the old will and also took out Freddie's children without permission from
Mrs. Dabney. When asked how he came about making these changes, Boolos
testified, "I don't remember." Clearly, Boolos was not acting in good faith by changing
Mrs. Dabney's will without her knowledge. When she signed the will, she was under
the impression that all of the provisions were the same except the part that excluded
Freddie.
¶21. Next, we must determine if Mrs. Dabney acted with full knowledge and
deliberation of the consequences of her actions. On August 12, 1996, the testatrix
signed her Last Will and Testament. Prior to the execution of this new will, the testatrix
had given instructions to Leo Boolos concerning the drafting of a new will, in which
she wanted to leave out her daughter, Freddie Hataway. However, Boolos did not draft
a will identical to her previous will with the exception of Freddie Hataway being left
out. Instead, Boolos also left out Freddie's children and added other provisions. Mrs.
Dabney assumed that all of the provisions in the will were identical to her previous will,
with the exception of Freddie Hataway. So, in accordance, Mrs. Dabney scanned the
majority of the will and only read the parts that pertained to Freddie Hataway. More
importantly, Mrs. Dabney also asked David if this was the will she wanted, and David
answered in the affirmative. In fact, this was not true. Without being fully aware of the
new provisions of the will and the additional deletions by Boolos, Mrs. Dabney could
not have acted with full knowledge and deliberation. Clearly, suspicious circumstances
existed here. "Suspicious circumstances surrounding the creation of the will also raise
the presumption." Pallatin v. Jones, 638 So. 2d 493, 495 (Miss. 1994).
¶22. The last factor that must be shown to overcome the presumption of undue
influence is that the testatrix received the advice of a competent person disconnected
from the beneficiary and devoted wholly to her. In re Will and Estate of Varvaris,
477 So. 2d 273, 278 (Miss. 1985). Leo Boolos was not competent to make the will,
was not unconnected to the beneficiary, and was not completely devoted to Mrs.
Dabney. The Contestant argues that Leo Boolos was not competent because he was
engaging in the illegal practice of law, prohibited by Miss. Code Ann. § 73-3-55 (1995)
, by preparing the will for Mrs. Dabney. Miss. Code Ann. § 73-3-55 (1995), outlaws
the practice of law without a license. It provides, in pertinent part, that:
    It shall be unlawful for any person to engage in the practice of law in this state
    who has not been licensed according to the law. Any person violating the
    provisions of this section shall be deemed guilty of a misdemeanor, and, upon
    conviction, shall be punished in accordance with the provisions of section 97-23-
    43. Any person who shall for fee or reward or promise, directly or indirectly,
    write or dictate any paper or instrument of writing, to be filed in any cause or
    proceeding pending, or to be instituted in any court in this state, or give any
    counsel or advice therein, or who shall write or dictate any bill of sale, deed of
    conveyance, deed of trust, mortgage, contract, or last will and testament, or shall
    make or certify to any abstract of title or real estate other than his own or in which
    he may own an interest, shall be held to be engaged in the practice of law....
Miss. Code Ann. § 73-3-55 (1995).
¶23. In Darby, this Court held that a chancery court clerk who was not licensed to
practice law while she performed acts such as drawing deeds, deeds of trust, notes,
bills of sale, and real property title certificates was guilty of the unauthorized "practice
of law." Darby v. Mississippi State Board of Bar Admissions, 185 So. 2d 684, 686
(Miss. 1966). Further, this Court also held "courts have inherent authority, independent
of statute, to decide what acts constitute the practice of law." Id. at 688. Although this
Court has never addressed the specific issue presented here, other courts have
addressed this issue and have held that the preparation of a will for another by a
nonlawyer is in fact the illegal practice of law. See, e.g., Grievance Comm. v. Dacey,
222 A.2d 339 (Conn. 1966)(drafting of legal documents, including wills, is the practice
of law and must be done by an attorney); In re Estate of Margow, 390 A.2d 591, 597
(N.J. 1978)(legal counseling by proponent, a former legal secretary, of testatrix as to
her estate planning constituted unauthorized practice of law); Grievance Comm. State
Bar of Texas v. Coryell, 190 S.W.2d 130 (Tex. Civ. App. 1945)(the drawing of wills
done by notary public, not licensed as an attorney, constituted illegal practice of law).
Therefore, since he was not licensed to practice law, Boolos was clearly not
competent as a matter of law to prepare the will.
¶24. In addition, Boolos was not unconnected to the beneficiary. In fact Boolos and
David Dabney were "friends" and business partners. Mr. Dabney also testified that
Boolos handled his "personal work." In any regard, Boolos and Dabney were
connected, at least in a business sense. Therefore, Boolos was not devoted solely to
Mrs. Dabney. Based on the record, the Proponents did not overcome the presumption
of undue influence because they did not satisfy the three elements set out in Murray,
446 So. 2d at 578. Also, in Jamison v. Jamison, the Court, in addressing the issue of
undue influence, stated:
    It follows, from the very nature of the thing, that evidence to show undue
    influence must be largely, in effect, circumstantial. It is an intangible thing, which
    only in the rarest instances is susceptible of what may be termed direct or positive
    proof. The difficulty is also enhanced by the fact, universally recognized, that he
    who seeks to use undue influence does so in privacy. He seldom uses brute force
    or open threats to terrorize his intended victim, and if he does he is careful that no
    witnesses are about to take note of and testify to that fact. He observes, too, the
    same precautions if he seeks by cajolery, flattery, or other methods to obtain
    power and control over the will of another, and direct it improperly to the
    accomplishment of the purpose which he desires....
96 Miss. 288, 298, 51 So. 130, 131 (1910), (quoting Blackman v. Edsall, 68 P. 790,
792 (Colo. 1902)): See also: Young v. Martin, 239 Miss. 861, 125 So. 2d 734, 737
(1961), (collecting cases); Sanders v. Sanders, 126 Miss. 610, 89 So. 261 (1921);
Woodville v. Pizzati, 119 Miss. 442, 81 So. 127 (1919).
¶25. After establishing that a confidential relationship existed, a presumption of undue
influence is created. It was the burden of the proponents to overcome the
presumption. On the evidence the jury was free to conclude that the necessary
elements of overcoming the presumption of undue influence were not satisfied, and
that the evidence was sufficient to support the jury's finding that there was undue
influence in the creation of Mrs. Dabney's 1996 will.
    II. WAS THE 1996 LAST WILL AND TESTAMENT OF ELOISE
    DABNEY THE PRODUCT OF FRAUD OR MISREPRESENTATION?
¶26. In the case sub judice, there were instances of both fraud in the execution of a will
and misrepresentation. Eloise Dabney informed David Dabney that she wanted to
execute a new will and that he should call Leo Boolos. She indicated to Boolos that
she wanted a new will drawn up that would leave Freddie Hataway out of her will.
Boolos prepared the will.(1)
¶27. Mrs. Dabney told Boolos to create a codicil to the will that would leave Freddie
out. However, Boolos informed Mrs. Dabney ". . . you have so many codicils, maybe
it would be better if we just redrafted the whole thing from top to bottom." Boolos
agreed that he would copy the previous will with the exception to provisions regarding
Freddie. According to Mrs. Dabney's request, the exclusion of Freddie was the only
change that should be made to the will. In contrast to this request, Boolos did more
than copy the old provisions of the will. He made several subsequent changes to the
will that Mrs. Dabney did not authorize. First, Boolos added a provision in the will that
left $5,000 to Lillie Mae Thomas, the Dabney's maid. However, Boolos never testified
that he was informed to add Lillie to the new will. When asked if Mrs. Dabney told him
to make the addition, he said, "she may have . . . ." Boolos also testified that he knew
Mrs. Dabney wanted the will to be exactly the same, with the exception of the
exclusion of Freddie. Second, another change made to the new will concerned Fred
Dabney.(2) Boolos decided to leave Fred out of this 1996 will. Boolos again testified
that Mrs. Dabney had not said anything to him concerning Fred. Id. Boolos testified
that he "felt" that Mrs. Dabney intended to leave Fred out. Id. Third, there had been a
sofa and end tables mentioned in the previous will; however, they were both excluded
from the new 1996 will. Boolos testified that he did not know whether he made an
error or whether he excluded these items on purpose. Finally, Freddie's daughters were
provided for in the previous wills. Mrs. Dabney had left silver pieces to one of
Freddie's daughters and to one of Eloise's daughters. The new 1996 will that Boolos
prepared gave David Dabney the sole authority to leave the silver to one of the
granddaughters, not to both of them. When asked how this change came about,
Boolos testified that, "I don't remember." According to Boolos's testimony,
approximately four unauthorized changes were made to Mrs. Dabney's original will.
¶28. Fraud in the execution of a will exists when there has been a misrepresentation to
the testator about the nature or content of the will. In re Estate of Vick, 557 So. 2d at
767. As mentioned above, there were several changes made in the 1996 will of which
Mrs. Dabney was unaware. David Dabney picked up the will from Boolos and took it
to his mother. When Mrs. Dabney received the new will, she only read the provisions
that had to do with Freddie. She "scanned" the rest of it. Mrs. Dabney asked David,
"Is this the will I wanted?" David told her that it was. David testified that he assumed
everything in the will, with the exception of Freddie's provisions, was the same as the
previous will. He also testified that his mother assumed the same thing. According to
this testimony, Mrs. Dabney was mistaken as to the contents of her will. She believed
that everything was the same except for the provisions pertaining to Freddie. She was
never made aware, by David or by Leo, that several additional changes had been made.
Again, Boolos had agreed to copy the provisions of the previous will. Therefore, Mrs.
Dabney was under the mistaken impression that both wills were the same. She signed
the 1996 will under the misrepresentation as to the contents of the will. As the lower
court held, the 1996 will was appropriately held invalid because it was a product of
fraud in the execution of a will.
    III. II. DID THE TRIAL JUDGE ERR BY FAILING TO GRANT
    PROPONENTS' MOTIONFOR JUDGMENT NOTWITHSTANDING
    THE VERDICT OR FOR NEW TRIAL?
¶29. The jury in this case, after hearing all witnesses and evidence, returned a
unanimous 12-0 verdict in favor of the contestant, Freddie Hataway. Freddie Hataway
had the burden of proving that a confidential relationship existed between David,
Boolos, and Mrs. Dabney. The jury determined that, based on the evidence presented,
the contestant satisfied her burden of proving a confidential relationship by satisfying
the established factors. When a confidential relationship is found to exist, a
presumption of undue influence is raised that must be overcome by the proponents of
the will. The presumption can be overcome by satisfying the established factors. The
jury, based on all evidence and witnesses, determined this presumption had not been
overcome.
¶30. In regards to misrepresentation and fraud, the jury held the will to be invalid.
Again, there was undisputed testimony in regard to unauthorized changes to the will
made by Boolos. There was also undisputed testimony establishing that Mrs. Dabney
was under the assumption that Boolos had copied her old will and had only changed
the provisions regarding Freddie. In the case sub judice, judgment notwithstanding the
verdict or a new trial would have been improper because there was not overwhelming
evidence contrary to the jury's findings. In fact, based on the trial testimony, there was
sufficient evidence to establish undue influence, fraud in the execution of a will, and
misrepresentation.
¶31. The trial judge was correct in denying the proponents' motion for JNOV or a new
trial. There was sufficient evidence for the jury to make its determination and the 12-0
verdict in favor of the contestant was supported. An appellate court may only reverse
a jury verdict when the facts considered in that light point so overwhelmingly to the
appellant's position that reasonable men could not have arrived at a contrary verdict.
Wilmoth, 544 So. 2d at 1386.

                                   CONCLUSION
¶32. David Dabney and Leo Boolos established and maintained a close confidential
relationship with Mrs. Eloise Dabney. A confidential relationship raises a presumption
of undue influence that must be overcome by the Proponents. The factors for
overcoming this presumption were not satisfied at trial; therefore, the evidence was
sufficient to support the jury's finding that undue influence was present in this case.
¶33. Boolos drafted a will upon request of the testatrix. She told Boolos to copy the
old will, but to exclude the provisions that pertained to Freddie Hataway. Contrary to
that request, Boolos also added provisions and made several other changes to the will
without permission from Mrs. Dabney. When Mrs. Dabney was presented with the
will, testimony showed that Mrs. Dabney was under the impression that the wills were
the same, with the exception of the exclusion of Freddie as a beneficiary. This
constituted fraud in the execution of a will.
¶34. The jury was justified in its 12-0 verdict which concluded the 1996 will was a
product of undue influence, fraud, and misrepresentation. Therefore, the will was
correctly held invalid, and the judgment of the lower court is affirmed.
¶35. JUDGMENT AFFIRMED.
SULLIVAN AND PITTMAN, P.JJ., BANKS, MILLS, WALLER AND COBB,
JJ., CONCUR. PRATHER, C.J., AND McRAE, J., CONCUR IN RESULT
ONLY.



1. As mentioned earlier, Boolos was engaging in the practice of law without a license in
violation of Miss. Code Ann. § 73-3-55 (1995), and was, therefore, not competent to
prepare the will.
2. At some point, Fred Dabney Hataway changed his surname to "Dabney."